Citation Nr: 1514567	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative joint disease of the lumbar spine and diffuse idiopathic skeletal hyperostosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in July 2014, when it was remanded for further evidentiary development.  Specifically, on remand, an addendum medical opinion was sought addressing the etiology of the Veteran's current low back disability.  Unfortunately, another remand is necessary to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In the most recent July 2014 remand, the Board explained that October 2013 and April 2014 VA medical opinions, obtained pursuant to an earlier September 2013 remand, were fatally flawed.  The Board indicated that "given that the [Veteran's] service treatment records are not available, it cannot be said with any certainty that any back disability is not shown in the Veteran's service treatment records...it must be taken as true that the Veteran fell into a hole in Korea in either 1952 or 1953 while in combat.  The fact that there is no evidence of any back injury or disability noted in the Veteran's service treatment records cannot be used as evidence against a finding that the Veteran's current back disability is etiologically related to his period of active service.  This is because it is completely unknown whether back problems were noted in the Veteran's service treatment records."  Upon remand, the Board requested that a medical opinion as to the etiology of the Veteran's current back disability be obtained.  That medical opinion was not to use the lack of availability of the Veteran's service treatment records as evidence against his claim.  

However, the Board finds that opinions obtained, pursuant to the July 2014 Board remand, in November 2014 and December 2014 again use the fact that there is no back injury or disability shown in the Veteran's service treatment records to support the conclusions reached.  Specifically, the examiner stated that he could "not resolve this issue without resorting to mere speculation."  He reasoned that the Veteran had "a personal history of lumbar trauma in service; however, objective evidence of lumbar trauma or residuals was not found documented in service treatment records.  [The Veteran's] x-rays document a degenerative condition (due to aging) and a condition called diffuse idiopathic skeletal hyperostosis (DISH) also known as Forestier's disease, for which there is no known etiology."

Again, the Board finds that the November 2014 and December 2014 opinions are inadequate.  It must be accepted and assumed that there is objective evidence of an in-service injury to the Veteran's back.  Upon remand, medical opinion as to the etiology of the Veteran's current back disability must be obtained.  As stated in the Board's prior remand, that medical opinion may not use the lack of availability of the Veteran's service treatment records as evidence against his claim.  See 38 U.S.C.A. § 1154(b) (West 2014); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's complete claims file and a copy of this remand to an appropriate physician to obtain a medical opinion regarding the etiology of the current degenerative joint disease of the lumbar spine and diffuse idiopathic skeletal hyperostosis.

The need for another examination is left to the discretion of the physician selected to offer the requested opinion.

The physician must accept that the Veteran incurred a back injury during his active duty combat service in Korea in 1952 and/or 1953.  In other words, the physician must accept that there is objective evidence of an injury to the Veteran's back in service.  Also, the Veteran's service treatment records are unavailable.

The physician is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current degenerative joint disease of the lumbar spine and diffuse idiopathic skeletal hyperostosis began in service as a result of the Veteran's in-service back injury sustained when he fell into a hole during combat, or is otherwise medically related to military service.  A complete rationale for any opinion expressed must be provided.

The fact that there is no back injury or disability shown in the Veteran's service treatment records shall not be used to support any conclusion reached.

If the physician cannot provide a requested opinion without resort to mere speculation, the physician must explain why the opinion cannot be provided without resort to speculation.

2. After completing the above and any other development deemed necessary by the AOJ, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



